COLE, Circuit Judge,
dissenting.
Even in the case of prisoners who assert claims of deliberate indifference under the Eighth Amendment, the Supreme Court has never required a smoking gun: the Court has stated that a “factfinder may conclude that a prison official knew of a *986substantial risk from the very fact that the risk was obvious.” Farmer v. Brennan, 511 U.S. 825, 842, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). The Court so held with good reason. In the same way that employers who discriminate on the basis of race do not write in their files that “I declined to hire this applicant because he is black,” prison doctors who perceive yet ignore a substantial risk to the serious medical needs of their patients cannot be expected to note that “I diagnosed my patient as being at serious risk for an immediate heart attack, but decided only to give him an antacid.” If Cairelli’s symptoms were sufficiently obvious, then, a jury reasonably could find that Dr. Vakilian was aware of Cairelli’s heart problems but chose to neglect them. And neither the fact that the doctor did not admit to such disregard, nor the fact that the doctor stated that his diagnosis was “indigestion,” would prevent the jury from so doing.
The question, then, is whether Cairelli’s symptoms were obviously suggestive of a serious risk of heart attack such that a jury reasonably could infer that the doctor subjectively perceived the risk. Cairelli, a 55-year old male whose father died at age 44 of heart disease, had the following symptoms: (1) he had been experiencing chest pains over the past two or three weeks; (2) he felt these chest pains when he was walking to the mess hall; (3) he weighed 255 pounds; (4) he had a history of high cholesterol; and most significantly (5) two of the three electrocardiogram tests which were administered to him by the nurse revealed that Cairelli was possibly experiencing high lateral infarct— which means that some of his cardiac tissue had died due to a lack of oxygen.
Granted, a jury might conclude that notwithstanding these overwhelming indications of cardiac distress, the doctor genuinely thought that Cairelli had only indigestion. But to say that would be the only reasonable conclusion for a jury to make—solely because of an entry that the doctor made in the file of his patient—is to appropriate from the jury its truth-finding function.
Accordingly, I am of the view that, as in LeMarbe, Cairelli’s claim survives summary judgment because he adduced sufficient evidence, both inferentially and non-inferentially, for a rational factfinder to conclude that Dr. Vakilian was aware of an obvious risk-the risk of a heart attack-and disregarded it. For that reason, I respectfully dissent.